Citation Nr: 0000360	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-03 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the appellant's award of improved death pension 
benefits was properly terminated as of June 1, 1997.

ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from December 1952 to November 
1957.  The veteran died in April 1997.  The appellant is the 
veteran's surviving spouse.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied the benefit sought on 
appeal.  
REMAND

The appellant contends that her improved death pension 
benefits should not have been terminated on June 1, 1997.  
The question before the Board is whether the appellant's 
improved death pension benefits were properly terminated by 
the RO on the basis that her income exceeded the statutory 
limit.  A review of the record reveals that additional action 
is required prior to further Board review of the appellant's 
claim.  

The record shows that after the veteran's death in April 
1997, the appellant filed a claim for dependency and 
indemnity compensation, death pension and accrued benefit for 
a surviving spouse.  By decision dated May 1997, the 
appellant's claim for improved death pension benefits was 
approved and the appellant was notified that she would be 
entitled to $669.00 per month in pension benefits from April 
1, 1997 and $474.00 from May 1, 1997.  The appellant was also 
advised that her pension rate depended on her income and that 
medical expenses paid could be used to reduce the income 
considered in calculating her entitlement to death pension 
benefits.  Finally, a memorandum dated May 1997 reflects that 
the appellant was advised to disclose information regarding 
any Social Security benefits to which she became entitled.

In June 1997, the appellant was notified by the Social 
Security Administration that she was entitled to receive 
$596.80 per month in Social Security benefits as of April 
1997.  By decision dated June 1997, the appellant was advised 
that her VA death pension benefits would be terminated 
because her countable annual income of $7407.00 exceeded the 
maximum annual rate of $5688.00.  The countable income was 
based on $7152.00 from Social Security and $255.00 from other 
income.

Effective December 1996, the maximum annual rate of an 
improved death pension for a surviving spouse with no 
dependents was $5,688.00.  38 U.S.C.A. § 1541 (West 1991); 38 
C.F.R. § 3.23(a) (1999).  The maximum rate of an improved 
death pension is reduced by the amount of the countable 
annual income of the surviving spouse. 38 C.F.R. § 3.23(b) 
(1999).  The law further provides that, for the purpose of 
computing income for an improved pension, payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded. 38 C.F.R. §§ 3.271, 3.272 (1999).  
This maximum amount is determined by statute as promulgated 
by Congress; it is not set by VA, nor may VA amend or waive 
the statutory provisions.

With respect to the computation of income, in general, 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under 38 C.F.R. § 
3.272.  38 C.F.R. § 3.271.  Recurring income means income 
which is received or anticipated in equal amounts and at 
regular intervals (e.g., weekly, monthly, quarterly, etc.), 
and which will continue throughout an entire 12-month 
annualization period. The amount of recurring income for 
pension purposes will be the amount received or anticipated 
during a 12-month annualization period.  For example, the 
regular monthly Social Security benefit in the amount of 
$596.80 would be included in this category.  Further, under 
38 C.F.R. § 3.272 any unreimbursed amounts of medical 
expenses subject to certain requirements may be excluded from 
the amount of an individual's annual income.  

Upon termination of her death pension benefits, the appellant 
filed a notice of disagreement (NOD) in September 1997 and a 
substantive appeal in January 1998.  In the substantive 
appeal, the appellant indicated that she suffers from 
numerous physical disabilities that she is dependent on VA 
death pension benefits to pay for her medical treatment and 
living expenses.  In a Statement of the Case (SOC) dated 
November 1997, the appellant was advised that the submission 
of evidence regarding last expenses and/or medical expenses 
could be used to reduce the amount of her countable annual 
income.  The appellant was advised that she could reopen her 
claim for death pension benefits by submitting a VA Form 21-
8416 and VA Form 21-8049.  The appellant was provided with 
these forms.  
In January 1998, the appellant submitted a statement and a VA 
Form 21-8416 and a VA Form 21-8049 regarding medical and 
living expenses.  The statement provides that the appellant 
makes a $5.00 co-payment for visiting a health clinic, but 
does not indicate the frequency of visits.  The record does 
not reflect that the appellant's statement and supporting 
evidence regarding medical and living expenses were formally 
considered by the RO in a supplemental statement of the case 
(SSOC) regarding the same.  38 C.F.R. § 19.37 (1999).  

As such this matter is REMANDED to the RO for the following 
actions:

1.  The RO should contact the appellant 
and request clarification of the 
information provided by the appellant in 
the January 1998 statement and on VA 
Forms 21-8416 and 21-8049.  The RO should 
also request the appellant to submit any 
additional evidence regarding medical 
expenses that she paid during 1997.  Once 
this evidence is associated with the 
claims file, the RO should determine the 
year in which the appellant's medical 
expenses where incurred and should 
determine whether the expenses can be 
used to reduce the appellant's annual 
countable income for purposes of 
determining entitlement to death pension 
benefits. 

2.  Once all development is completed, 
the RO should readjudicate the 
appellant's claim based on all of the 
evidence of record.  If the determination 
is adverse to the appellant, the RO 
should provide the appellant with an 
SSOC, and afford her the appropriate 
opportunity to respond thereto before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until she receives 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



